Citation Nr: 1824215	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for acquired psychiatric disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972 and from August 1974 to January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by a Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a prior denial of service connection for posttraumatic stress disorder (PTSD).

In this regard, the Board notes that a December 2007 rating decision denied service connection for PTSD and depression; however, as such claims, as well as the current matter, are based on the same factual premise, i.e., a claim for service connection for an acquired psychiatric disorder, however diagnosed, based on the Veteran's military service, the issue on appeal has been characterized as shown on the title page of this decision.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008). 

In August 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of all evidence associated with the record since the issuance of the April 2014 statement of the case. 38 C.F.R. 
§ 20.1304(c) (2017). The undersigned also held the record open for 30 days for the receipt of additional evidence, which was received in September 2017 with a waiver of AOJ consideration. Id. Therefore, the Board may properly consider all the evidence of record.

The reopened claim of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. In a final decision issued in December 2007, the RO denied service connection for an acquired psychiatric disorder, claimed as PTSD and depression.

2. Evidence added to the record since the final December 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression.  


CONCLUSIONS OF LAW

1. The December 2007 rating decision that denied service connection for an acquired psychiatric disorder, claimed as PTSD and depression, is final. 38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007) [(2017)].

2. New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a) (2017). From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 
38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011). VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014). If VA does not make the necessary determination, the underlying claim remains pending. Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 
38 U.S.C. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD and depression, was originally denied in a December 2007 rating decision. At such time, the AOJ considered the Veteran's service treatment and personnel records, post-service VA and private treatment records, and VA examination reports.  The AOJ found that, while the evidence of record indicated that the Veteran had a diagnosis of PTSD, such evidence was insufficient to confirm a link between the Veteran's current symptoms and an in-service stressor. The AOJ further found that the Veteran's service treatment records were negative for complaints, treatment, or diagnosis referable to depression and there was no evidence relating such disorder to his military service. Therefore, the AOJ denied service connection for an acquired psychiatric disorder, claimed as PTSD and depression.

In December 2007, the Veteran was advised of the decision and his appellate rights. However, he did not enter a notice of disagreement with such decision. Further, no additional evidence referable to an acquired psychiatric disorder was received within one year of the issuance of such decision and no relevant service department records have since been associated with the record. Therefore, the December 2007 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2007) [(2017)].

The evidence received since the December 2007 final decision includes verification of one of the Veteran's reported in-service stressors and an opinion indicating that his PTSD may be related to such verified in-service stressor. See October 2011 Defense Personnel Records Information Retrieval System (DPRIS) Response and September 2017 letter.  Furthermore, the AOJ afforded the Veteran VA examinations in May 2011 and February 2014, to determine if the Veteran had an acquired psychiatric disorder, to include PTSD, related to his military service. 

Consequently, as the newly received evidence addresses the etiology of the Veteran's PTSD, the Board finds that such newly received evidence is not cumulative or redundant of the evidence of record at the time of December 2007 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression. Accordingly, the Board finds that new and material evidence has been received and the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD and depression, is reopened.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, claimed as PTSD and depression, is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that is related to his military service. In this regard, he has reported several incidents as his in-service stressor. First, the Veteran has reported that, while he was stationed in Okinawa, he was robbed along with another soldier. He alleges that the soldier was stabbed in the chest and he did not know whether he survived or not. The Veteran also stated that his hands were cut during the incident and a military police report was filed. Second, the Veteran has stated that, while he was loading explosives on a ship for Vietnam, the strap broke and two bombs fell, almost killing four other men. He also alleges that his PTSD is related to a December 1975 incident where the U.S.S. Saratoga collided with the U.S.S. Mississinewa. Lastly, the Veteran contends that he has PTSD as a result of witnessing children get killed while he was in Vietnam. 

As an initial matter, the Board notes the evidence of record does not show that the Veteran had service in Vietnam or otherwise engaged in combat with the enemy. Thus, no further development is necessary with regard to such matter and the medical evidence linking the Veteran's PTSD to him witnessing the death of children in Vietnam is accorded no probative weight as such diagnosis is linked to an unverified stressor. Nonetheless, the Board finds that a remand is necessary to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to his military service. 

In this regard, the Veteran's service treatment records (STRs) reveal that, in October 1975, he complained of nervousness and stated that he was being given a humanitarian discharge. The clinician noted that the Veteran appeared to want someone to listen to him and an impression of anxiety was noted. 

In a September 2010 letter, the Veteran's treating psychologist stated that the Veteran has been treated for combat-related PTSD, and he fully and unequivocally meets the DSM-IV diagnostic criteria PTSD. 

The Veteran underwent a VA examination in May 2011. At such time, the examiner noted that the Veteran had been diagnosed with PTSD in 2006 and that such was also documented in the aforementioned September 2010 letter by the Veteran's treating psychologist. However, the examiner noted that the records were silent for evaluations and treatment provided by the Veteran's treating clinicians and, thus, he could not evaluate the data on which their diagnosis of PTSD was based. Moreover, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD. 

Nonetheless, the examiner found that the Veteran had a diagnosis of an anxiety disorder, not otherwise specified (NOS). In this regard, the examiner noted that a more specific diagnosis could not be rendered based on the available evidence as well as the Veteran's confusing presentation of the onset and progression of his symptoms. With regard to the Veteran's treatment in service, the examiner noted that the nervous condition at the time was deemed situational and not related to any type of trauma. The examiner further noted that the Veteran did not receive an actual psychiatric diagnosis at that time. In a July 2011 addendum, the VA examiner opined that it was less likely as not that the Veteran's current anxiety disorder, NOS, was related to his treatment in service. The examiner explained that the Veteran's in-service treatment for situational anxiety pertained to his reaction to his impending discharge from the military. 

In October 2011, the DPRIS provided a history of the U.S.S. Saratoga, where the Veteran was stationed during his military service. It noted that the U.S.S. Saratoga collided at sea with the U.S.S. Mississinewa in December 1975, but there were no fatalities, fires, or major injuries on either ship, and the U.S.S. Saratoga received relatively minor damage. Specifically, the three refueling sponsors were demolished and three holes well above the water line were punched into the starboard side. Various fuel hoses, coupling lines, and shackles on all starboard refueling stations also incurred some damages. Thus, the in-service stressor of the U.S.S. Saratoga collision has been verified.

The Veteran was afforded another VA examination in February 2014 in connection with his claim. At such time, the examiner found that there was no objective evidence to support the symptoms of or a diagnosis for PTSD according to the criteria set forth by the DSM-5 or the DSM-IV. In this regard, the examiner noted that the Veteran's test results were invalid as a result of over-endorsing symptoms and such symptoms were not typical of PTSD. With regard to the Veteran's October 2006 diagnosis of PTSD, the examiner explained that such diagnosis was based on the Veteran's subjective report of symptoms and military service stressors solely, with no collection of objective clinical diagnosis according to the DSM criteria. 
Nonetheless, the examiner found that the Veteran did meet the criteria for a diagnosis of unspecified depressive disorder with anxious distress. The examiner opined that the symptoms associated with such diagnosis was not caused by or related to the Veteran's military service, or any in-service illness, injury, or event. In support thereof, the examiner noted that the Veteran's STRs showed treatment for anxiousness just prior to his discharge after disciplinary actions and his impending discharge. Additionally, the Veteran's separation physical indicated no psychiatric issues and he had no documented mental health treatment following his discharge from service in 1976 until he presented for mental health treatment in June 2000.

However, the Board finds that a remand is warranted to afford the Veteran another VA examination to determine whether he has a diagnosed acquired psychiatric disorder, to include PTSD, that is related to his military service as evidence received since the February 2014 examination suggests that the Veteran does meet the criteria for a diagnosis of PTSD and that such may be related to a verified in-service stressor. Specifically, the Veteran's treating psychologist submitted another letter in September 2017, in which he opined that, after a review of the Veteran's treatment records since his separation from service, the Veteran's PTSD was more likely than not related to the trauma in his military service. Specifically, the psychologist noted that the Veteran's PTSD was most likely caused by or a result of the U.S.S. Saratoga collision. However, he did not provide a rationale for his opinion. 

The Board also notes that, during the August 2017 Board hearing, the Veteran's report pertaining to his in-service stressor regarding the robbery and assault of a fellow soldier while he was stationed in Okinawa changed. Specifically, the Veteran stated that, around October 1969, he came home and found his roommate dead, which was different than his previous statement of being robbed with another solider and witnessing such soldier being stabbed. Thus, on remand, the AOJ should seek additional information, if necessary, and take appropriate action attempt to verify this claimed stressor.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran explaining the need for verification of his claimed stressor relating to the witnessed death of a fellow soldier in or around October 1969 and requesting that he provide any documentation to corroborate this death.

2. After obtaining any information the Veteran provides concerning his in-service stressor, contact JRSSC or any other appropriate federal facility for the purpose of verifying the Veteran's claimed stressor of witnessing the death of a fellow service member during his time at Okinawa in or around October 1969. All efforts to verify such stressor should be documented.

3. After completing the actions above, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

Following a full review of the record, the examiner should:

(A) Identify all of the Veteran's acquired psychiatric disorders that meet, or have met, the DSM-5 diagnostic criteria at any time since October 2010, or in close proximity thereto, to include PTSD, major depressive disorder, and an anxiety disorder as demonstrated by the evidence of record.

If the examiner finds that the Veteran does not meet the diagnostic criteria for PTSD at any time since October 2010, he or she should reconcile such a finding with the evidence of record showing that the Veteran has a current diagnosis of PTSD, to include the September 2017 letter from the Veteran's treating psychologist.

(B) The examiner should specifically indicate whether the Veteran meets, or has met, the DSM-5 diagnostic criteria for PTSD at any time since October 2010, or close in proximity thereto, and, if so, whether such diagnosis is at least as likely as not the result of a verified in-service stressor, to include the December 1975 U.S.S. Saratoga collision, which has been verified. 

The examiner should consult the record in order to determine whether the Veteran's claimed stressor has been verified by the AOJ. Again, if the AOJ has not specifically documented that the Veteran's stressor has been verified, he or she should assume that it has NOT been verified. The examiner is NOT asked to provide a speculative opinion on an unverified stressor.

The examiner must consider and discuss the September 2017 letter from the Veteran's treating psychologist indicating the Veteran has PTSD related to the verified in-service stressor of the U.S.S. Saratoga collision. 

(C) For each currently diagnosed acquired psychiatric disorder other than PTSD, including major depressive disorder and an anxiety disorder, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder is related to the Veteran's military service.

In rendering his or her opinion, the psychiatrist or a psychologist is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any acquired psychiatric disorder or complaints thereof. 

A complete rationale for any opinion offered should be provided.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If such claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


